OPINION
PER CURIAM.
This is an appeal from an order of the superior court dated July 24, 1970, establishing arrearages for child support and ordering the appellee to sell certain property to satisfy the total amount of ar-rearages within ninety (90) days.
Mrs. Ames appeals, but her brief does not set forth with any clarity what aspect of the July 24, 1970, order she is appealing. A review of the specifications of error presented and the allegations made in her pro-pria persona brief indicates that her main complaints were with the Amended Decree of Divorce dated March 14, 1969, and the property settlement therein, from which no appeal was ever taken. We decline to reopen such proceedings at this time.
A complete review of all of the allegations of error and the entire record in this case in an attempt to decipher the position claimed by the appellant convinces us that the trial court did not err herein. Therefore, the decision of July 24, 1970, is affirmed.